Citation Nr: 9920815	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  98-00 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for varicose veins, 
right leg, with healed scars and venous insufficiency, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1942 to 
January 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1997 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO continued the 
40 percent disability evaluation for varicose veins, right 
leg, with healed scars and venous insufficiency.  The Board 
remanded this claim in August 1998.  The requested 
development has been accomplished, to the extent possible, 
and the case has been returned to the Board for further 
appellate review. 

In the rating decision on appeal, the RO denied service 
connection for status post little finger, open reduction and 
internal fixation with irrigation and debridement as 
secondary to the service-connected varicose veins, right leg, 
with healed scars and venous insufficiency.  In the 
appellant's notice of disagreement, he specifically stated 
that he disagreed only with the continuance of the 40 percent 
evaluation for varicose veins, right leg, with healed scars 
and venous insufficiency.  Thus, the issue of service 
connection for status post little finger, open reduction and 
internal fixation with irrigation and debridement as 
secondary to the service-connected varicose veins, right leg, 
with healed scars and venous insufficiency is not on appeal.

Review of the record reveals that the RO expressly considered 
referral of the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(1998).  This regulation provides that to accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the field station is authorized to refer 
the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (hereinafter "the 
Court")) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The Board has reviewed the record with these 
mandates in mind and finds no basis for further action on 
this question.  VAOPGCPREC. 6-96 (1996).


FINDING OF FACT

Varicose veins, right leg, with healed scars and venous 
insufficiency is currently manifested by incisions from 
previous vein stripping and no significant arterial or venous 
pathology.


CONCLUSION OF LAW

Varicose veins, right leg, with healed scars and venous 
insufficiency is no more than 40 percent disabling.  38 
U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 7120 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant claims that his service-connected varicose 
veins, right leg, with healed scars and venous insufficiency 
is more severe than the current evaluation contemplates.

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for an 
increased evaluation for varicose veins, right leg, with 
healed scars and venous insufficiency is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  That is, his assertion 
that his service-connected disability has worsened raises a 
plausible claim.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The appellant has been recently 
examined and his medical records have been obtained.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  All 
relevant facts on this issue have been properly developed and 
the duty to assist has been met.  38 U.S.C.A. § 5107(a).

Service connection for varicose veins of the right leg was 
granted by means of an October 1969 rating decision and 
assigned a 10 percent disability evaluation.  In a January 
1973 rating decision, the RO reclassified the disability as 
varicose veins, right leg, with healed scars and venous 
insufficiency and continued the 10 percent disability 
evaluation.  In a May 1990 decision, the hearing officer 
granted a 20 percent disability evaluation, which was 
effectuated by the RO in a June 1990 rating decision.  In a 
May 1995 rating decision, the RO granted a 40 percent 
disability evaluation.

The appellant underwent a VA examination in May 1997.  The 
appellant reported that pantyhose helped him very much at 
that time.

The appellant underwent a VA examination in January 1999.  
The appellant reported that the right leg occasionally felt 
that it was giving out, but denied true exertional ischemic 
symptomatology.  Physical examination was unremarkable other 
than the incisions from the previous vein stripping.  The VA 
examiner stated that a recent lower extremity arterial 
evaluation utilizing segmental pressure and Doppler waveform 
evaluation, which demonstrated minimal lower extremity 
arterial occlusive disease of nonhemodynamic significance.  
The VA examiner noted that such study was important because 
it indicated that there was no evidence of lower extremity 
ischemia to explain the pain syndrome.

The VA examiner stated a lower extremity venous duplex scan 
demonstrated no evidence of deep venous thrombosis.  The VA 
examiner concluded that studies of October 1998 of the 
arterial and venous system via aeroplethysmography and lower 
extremity arterial evaluation demonstrated no significant 
arterial or venous pathology.  The VA examiner stated that it 
was highly suspected that the right lower extremity pain 
syndrome may be neurologic in origin.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).  The Board notes that the appellant's varicose veins 
involve only one extremity.

In the August 1997 rating decision on appeal, the RO reviewed 
the appellant's claim for varicose veins, right leg, with 
healed scars and venous insufficiency under the old rating 
criteria for varicose veins.  The rating criteria for the 
cardiovascular system were amended in January 1998.  When a 
regulation changes after a claim has been filed but before 
the appeal process has been completed (which would apply 
here), the version most favorable to the claimant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  See 
38 U.S.C.A. § 5110.  In a February 1999 supplemental 
statement of the case, the RO considered the appellant's 
claim for an increased evaluation for varicose veins, right 
leg, with healed scars and venous insufficiency under the new 
criteria.

Under the old criteria, a 50 percent evaluation is assigned 
when unilateral involvement of varicose veins is pronounced, 
with findings of a severe condition with secondary 
involvement of deep circulation, as demonstrated by 
Trendelenburg's and Perthe's tests, with ulceration and 
pigmentation.  38 C.F.R. Part 4, Diagnostic Code 7120 (1997).  
A 40 percent evaluation is assigned if unilateral involvement 
of varicose veins is severe, involving superficial veins 
above and below the knee, with involvement of the long 
saphenous ranging over two centimeters in diameter and marked 
distortion and sacculation, with edema and episodes of 
ulceration and no involvement of deep circulation.  Id.

Under the new criteria, a 100 percent disability evaluation 
is assigned when findings of massive board-like edema and 
constant pain can be attributed to the effects of varicose 
veins.  38 C.F.R. Part 4, Diagnostic Code 7120 (1998).  A 
60 percent evaluation is warranted when there is persistent 
or subcutaneous induration, stasis pigmentation or eczema, 
and persistent ulceration.  Id.  A 40 percent evaluation is 
warranted when there is persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  Id.  Such evaluations are for involvement of a 
single extremity.  Id. at Note.

After having reviewed the evidence, the Board finds that the 
preponderance of the evidence is against an increased 
evaluation for varicose veins, right leg, with healed scars 
and venous insufficiency.  At the January 1999 VA 
examination, the appellant reported pain in his right leg.  
He stated that his right leg felt like it would give out at 
times, but he denied true exertional ischemic symptomatology.  
VA examiner noted that physical examination was unremarkable 
except for the incisions from the previous vein stripping.  
The VA examiner stated that a recent lower extremity arterial 
evaluation demonstrated minimal lower extremity arterial 
occlusive disease of nonhemodynamic significance.  The VA 
examiner stated that such results were indicative of there 
being no evidence of lower extremity ischemia to explain the 
appellant's complaints of pain.  The VA examiner stated a 
lower extremity venous duplex scan demonstrated no evidence 
of deep venous thrombosis.  The VA examiner concluded that 
the October 1998 studies of the arterial and venous system 
via aeroplethysmography and lower extremity arterial 
evaluation demonstrated no significant arterial or venous 
pathology.  The VA examiner stated that it was highly 
suspected that the right lower extremity pain syndrome may be 
neurologic in origin.  Such findings are indicative of no 
more than a 40 percent evaluation under both the old criteria 
and the new criteria.

An evaluation in excess of 40 percent is not warranted.  In 
reviewing the old criteria, the evidence has not demonstrated 
that varicose veins are pronounced with findings of severe 
condition with secondary involvement of deep circulation with 
ulceration and pigmentation to warrant a 50 percent 
evaluation.  See 38 C.F.R. Part 4, Diagnostic Code 7120 
(1997).  In the January 1999 VA examination report, the VA 
examiner noted that examination of the appellant's right 
lower extremity was unremarkable except for the incisions 
from previous vein stripping.  Additionally, the VA examiner 
stated that a lower extremity venous duplex scan demonstrated 
no evidence of deep venous thrombosis.  It was the VA 
examiner's opinion that the evidence did not show any 
significant arterial or venous pathology.

Considering the appellant's varicose veins, right leg, with 
healed scars and venous insufficiency under the new criteria, 
there have been no findings of board-like edema or constant 
pain to warrant a 100 percent evaluation.  See 38 C.F.R. 
Part 4, Diagnostic Code 7120 (1998).  Although the appellant 
complained of pain, the VA examiner stated that a lower 
extremity arterial evaluation demonstrated minimal lower 
extremity arterial occlusive disease of nonhemodynamic 
significance.  He stated that the importance of the study was 
that there was no evidence of lower extremity ischemia to 
explain the appellant's pain complaints.  The VA examiner 
stated that he felt that the appellant's pain complaints were 
neurologic in origin.  Thus, the findings of pain have not 
been attributed to varicose veins.  Additionally, the 
evidence has not demonstrated persistent or subcutaneous 
induration, stasis pigmentation or eczema or persistent 
ulceration to warrant a 60 percent evaluation.

The appellant is competent to report his symptoms.  To the 
extent that he has stated that his varicose veins, right leg, 
with healed scars and venous insufficiency is worse than the 
current evaluation contemplates, the Board finds that the 
medical findings do not support an increased evaluation.  The 
Board finds that neither the old criteria or new criteria are 
more favorable to the appellant's claim for an increased 
evaluation.  See Karnas, supra.  The January 1999 VA 
examination revealed findings that are indicative of no more 
than a 40 percent evaluation under both the old and new 
criteria.  The Board attaches far greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the appellant's statements, even if sworn, in support of a 
claim for monetary benefits.  Accordingly, the appellant's 
varicose veins, right leg, with healed scars and venous 
insufficiency is no more than 40 percent disabling.  


ORDER

An increased evaluation for varicose veins, right leg, with 
healed scars and venous insufficiency is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

